Citation Nr: 0513757	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  00-18 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased initial rating for chronic 
lumbosacral back strain with degenerative disc disease at L4-
5 and L5-S1 and deformity of the facets, bilaterally at L4-5, 
evaluated as 20 percent disabling for the period from May 23, 
2000, to May 26, 2004, and as 40 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from November 1996 to 
May 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  In May 2003, the veteran requested that his claims 
file be transferred to the VARO in Atlanta, Georgia, from 
which the case now originates.

In a September 2002 internal development memorandum, the 
Board undertook additional evidentiary development pursuant 
to then-extant regulations.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2003).  Due to changes in law, the Board then 
remanded the veteran's claim to the RO in July 2003, for 
additional development.


FINDINGS OF FACT

1.  For the period from May 23, 2000, to May 26, 2004, the 
objective and competent medical evidence of record reflects 
that the veteran's service-connected lumbosacral back strain 
with degenerative disc disease at L4-5 and L5-S1 and 
deformity of the facets, bilaterally at L4-5, was manifested 
primarily by back pain and limitation of motion of the lumbar 
spine; the evidence preponderates against a finding that the 
service-connected back disability was manifested by symptoms 
of more than moderate severity or more than moderate 
functional impairment due to pain; nor was there evidence of 
ankylosis of the thoracolumbar spine.

2.  For the period from May 27, 2004, to the present, the 
objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected lumbosacral back strain with degenerative disc 
disease at L4-5 and L5-S1 and deformity of the facets, 
bilaterally at L4-5, is manifested by severe limitation of 
motion or unfavorable ankylosis of the entire thoracolumbar 
spine; and reflects that his back disability is manifested 
primarily by back pain, spasm, degenerative disc disease, and 
limitation of motion of the lumbar spine.


CONCLUSIONS OF LAW

1.  For the period from May 23, 2000, to May 26, 2004, the 
schedular criteria for an initial evaluation in excess of 20 
percent for the veteran's service-connected lumbosacral back 
strain with degenerative disc disease at L4-5 and L5-S1 and 
deformity of the facets, bilaterally at L4-5, were not met.  
38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code (DC) 5295 
(2002), effective prior to September 26, 2003; 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004), effective from September 26, 
2003.

2.  For the period from May 27, 2004, the schedular criteria 
for an evaluation in excess of 40 percent for the veteran's 
service-connected back disability are not met.  38 U.S.C.A. 
§§ 1155, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, Diagnostic Code 5295 (2002), 
effective prior to September 26, 2003; 68 Fed. Reg. 51,454, 
51,456-57 (Aug. 27, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2004), effective from September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records, including a February 2000 Medical 
Evaluation Board Summary, reflect the history of the 
veteran's back pain and spasm that started in 1998 and for 
which he was repeatedly treated.  Cervical and thoracic spine 
magnetic resonance images (MRIs) taken in March 1999 were 
normal.  A June 1999 MRI of the lumbar spine was within 
normal limits. A July 1999 psychiatric evaluation was within 
normal limits.  The veteran's pain continued, and he was 
repeatedly hospitalized for intractable back pain in July and 
August 1999.  Results of nerve conduction studies and an 
electromyogram (EMG) performed in August 1999 were normal.  
The source of the veteran's pain was unclear to examiners.

In December 1999, the veteran was privately evaluated by a 
neuromuscular specialist who diagnosed "refractory, 
intractable back spasms of unclear etiology".  The veteran 
went on convalescent leave for several weeks that helped but 
did not end his back pain.  A December 1999 record indicates 
a diagnosis of chronic diffuse severe back spasm of unknown 
etiology.  It was noted that multiple specialists, who all 
agreed that he had severe spasm but were unable to offer a 
treatment regimen that could cure his disorder, evaluated the 
veteran.  He had had some improvement with aggressive 
physical therapy since his return from leave, but biofeedback 
caused his back to spasm up more.  Upon examination, the 
examiner diagnosed chronic diffuse severe back spasm of 
unknown etiology, and did not know the cause of the veteran's 
severe spasms.  It was noted that multiple specialists 
evaluated the veteran and agreed he had severe spasm, but 
none offered a successful treatment regimen.  The physician 
opined that the veteran had severely debilitating pain at 
times, and did his best to try to work through it.  

The veteran, who was then 21 years of age, underwent VA 
examination in May 2000.  According to the examination 
report, from July to September 1999, the veteran was 
hospitalized for 26 days in six separate hospitalizations at 
the United Medical Center West (UMCW) for intermittent 
recurring low back pain that started in May 1998, when some 
muscle spasm was also present.  He was apparently treated 
with a steroid injection in the upper back scapular area.  
The pain migrated to the veteran's lower back, which 
developed in June or July 1998 and was so severe he was 
hospitalized at the UMCW and diagnosed with severe, diffuse 
muscular spasm of unclear etiology.  It was noted that 
numerous tests were performed and that the veteran managed 
his pain with medications.  He currently complained of 
constant pain in the lower back that occurred in the middle 
and right side and worsened if he was still for more than 
thirty minutes or if he constantly moved, such as ascending 
stairs or walking on flat ground for more than thirty 
minutes.  The pain did not radiate, and he occasionally 
noticed that both upper posterior thighs became numb.  He 
denied any weakness.  

On examination, the veteran's back revealed some tenderness 
to palpation over the mid-right paralumbar muscles.  There 
was no palpable spasm.  There was negative straight leg 
raising.  Range of motion of the lumbar spine was limited by 
pain.  He had 60 degrees of flexion of the low back, 10 
degrees of extension, 22 degrees of right lateral motion, 28 
degrees of left lateral motion, 18 degrees of right rotation, 
and 10 degrees of left rotation.  X-rays of the lumbosacral 
spine were normal.  The pertinent diagnosis was lumbosacral 
strain.

In June 2000, the RO awarded service connection and a 10 
percent disability evaluation for the veteran's lumbosacral 
back strain.
  
In his August 2000 substantive appeal, the veteran said his 
back disability caused constant pain and prevented him from 
sometimes being unable to get out of bed or pick up his 
daughter.  

The veteran again underwent VA examination in March 2001.  
According to the examination report, since last examined by 
VA, he complained of ongoing pain, stiffness, and spasm.  The 
veteran essentially felt daily pain and stiffness that 
worsened in cold weather and in the morning or if he remained 
in one position for an extended period of time.  Medications, 
stretching, and hot showers helped.  He denied any lower 
extremity numbness or tingling, but reported experiencing 
intermittent radicular pain in his right posterior leg and 
"less in the left".  He used prescribed medications and a 
TENS unit on occasion.  

Objectively, the veteran appeared in no acute distress.  His 
back showed minimal spasm and mild tenderness in the 
lumbosacral area.  He had some symmetrical reflexes in his 
lower extremities and there was normal gross sensation and 
strength.  Range of motion revealed that the veteran was able 
to flex without discomfort to 110 degrees, bend to 30 degrees 
in either direction, and twist in either direction to 65 
degrees, all with no discomfort.  X-rays showed no 
degenerative changes.  The assessment was muscular back pain 
on a chronic basis, with no clinical or objective evidence to 
support any other pathological diagnosis at that time.

A May 2001 VA outpatient record reflects that the veteran was 
seen for followup of chronic low back pain.  It was noted 
that he continued to have pain and frequent spasm with no 
radiation.  There were no radicular symptoms.  An MRI of the 
lumbosacral spine was requested.

VA outpatient records dated in June 2001 indicate that the 
veteran was seen by a physical therapist.  The veteran 
reported a great deal of morning and evening pain. Sitting 
was very painful for him, and walking tended to be easier 
than standing.  He was a full-time student so the sitting was 
difficult for him.  Pain occasionally woke him at night.  He 
noticed increased pain when he lifted with his back rather 
than with his legs and when the weather was colder.  He 
occasionally used a TENS unit that was helpful.  He gave up 
exercise due to back pain.  Upon examination, it was noted 
that the veteran showed indications of lumbar back muscle 
movement spasm and lower extremity deficits that could 
exacerbate symptoms of a weak low back.

A July 2001 VA physical therapy discharge summary includes a 
diagnosis of degenerative joint disease of the lumbosacral 
spine.  

A September 2001 VA outpatient medical record indicates that 
the veteran continued to have back pain that was in fairly 
good control with medication and physical therapy.  Results 
of a MRI were pending.  

In February 2002, the veteran was seen in the VA outpatient 
emergency room with complaints of low back pain and 
tightness, and believed he had recently aggravated it by 
shoveling snow.  His TENS unit and ibuprofen did not help the 
pain.  He denied a loss of balance, or loss of bowel or 
bladder control.  He had tightness in the right thigh as 
well.  Examination revealed significant paraspinous muscle 
spasm, bilaterally.  There was tenderness through the entire 
back that was most tender over the paraspinous muscles.  
Lower extremity strength was essentially normal and pain was 
relieved with straight leg raising.  The clinical assessment 
was of low back sprain, with no signs of herniated disc.  

When he was seen in March 2002, the VA outpatient record 
reflects that the veteran said his back might be somewhat 
better.  The clinical impression was acute lumbar strain, 
with slow resolution.  

An April 2002 VA outpatient record indicates that the veteran 
was seen for routine followup.  His MRI showed no disc 
herniation, nerve root impingement, or canal stenosis.  He 
used non-steroidal anti-inflammatory drugs (NSAIDs) with 
reasonably good relief of discomfort, and did exercises 
sporadically at best.  The clinical assessment was 
degenerative joint disease of the lumbosacral spine. 

In July 2002, the RO awarded a 20 percent evaluation for the 
veteran's service-connected back disability, effective from 
May 23, 2000.   

According to a VA medical record dated May 27, 2004, the 
veteran was seen with no significant past medical history 
except for musculoskeletal pain more than two years earlier.  
It was noted that he used prescribed medication as needed, 
until recently.  He currently complained of sharp pain over 
the lower back during the past few hours.  The veteran worked 
as a surgical technologist.  On examination, there was mild 
tenderness over the lower back with very mild limitation of 
movement of the lower spine.  

The veteran underwent VA neurology examination in July 2004.  
According to the examination report, the veteran's medical 
records were unavailable for review.  The veteran told the 
examiner that he had undergone a MRI of the lumbar spine at 
the VA Medical Center in Cheyenne, Wyoming.  The veteran 
reported that his low back pain was currently "remarkably 
improved" as compared to his initial pain in 1998, but he 
still felt intermittent low back pain, especially on 
prolonged standing or after lifting heavy weight.  On a scale 
of 1 to 10, the veteran rated the current intensity of 
chronic low back pain as approximately a 6.  He denied any 
radicular leg pain or bowel or bladder incontinence.  He took 
medication prescribed by VA that usually relieved his pain 
within two or three hours, and sometimes the pain continued 
for two or three days.  Sometimes the pain continued for two 
to three days.  

On examination, mental status was normal and there were no 
cranial nerve abnormalities.  There were no focal, sensory or 
motor deficits noted.  There was no muscle atrophy noted.  
The veteran had normal motor tone of all muscles of the body, 
as well as normal strength of muscles of the arms and legs, 
proximally as well as distally.  No reflex symmetry was 
noted.  Lasegue's sign was negative, bilaterally.  There was 
no localized tenderness over the lower back area.  There was 
no cerebellar sign.  Posture and gait were also normal.  The 
clinical interpretation was chronic lumbar strain status post 
acute low back injury in 1998, as described above. 

In August 2004, the veteran underwent VA orthopedic 
examination.  According to the examination report, his 
medical records were not available for the examiner's review.  
It was noted that the veteran was not currently treated by 
anyone for his back.  He said that since his last rating he 
had experienced more muscle cramps in his back; if he sat for 
more than one hour, that could cause a low back cramp.  With 
deep flexion he had a burning sensation and a tightness in 
his low back.  He said that if he was doing something his 
back bothered him less.  His wife massaged his back at night 
for the tight cramping feeling, and he used a TENS unit as 
needed.  

Further, the veteran said that he had spasms in the afternoon 
in his low back that were directly related to how hard his 
word day was.  He was unable to estimate how often that 
happened.  He had back pain and spasm after he stood all day, 
but as long as he stayed busy he was not as bothered by the 
back pain.  He noticed that at home in the afternoons his 
back hurt for a few hours.  Sitting down and resting usually 
helped the back pain.  The pain was usually in his low back 
at the paravertebral muscle groups, the right worse than the 
left.  He denied any radiation of the pain.  Usually Naprosyn 
and massage helped the back pain.  The veteran said that "a 
couple of times a month" he may have periods of flare up 
that last from a couple of hours to all day.  A weather 
change was a precipitating factor, and the alleviating factor 
was Tylenol and prescribed medication.  The veteran said 
that, on the flare-ups, when the pain was real bad during the 
day, he had to take more breaks more frequently than normal.  
He usually took a break every hour or two.  He denied 
associated features such as weight loss, fever, malaise, 
dizziness, numbness, weakness, or bowel or bladder 
complaints.  He did not use a cane, crutch or walker and did 
not use a back brace.  He was able to walk for more than one 
hour on a good day, and had no history of unsteadiness.  

According to the examination report, the veteran was employed 
as a surgical technician, handing instruments to a surgeon, 
and standing for six to seven hours a day.  He was not 
bothered in the morning as long as he was busy, but said his 
back bothered him the last hours at work, when he had 
tightness and spasms as if someone were twisting his spine.  
After work, his back would hurt for an hour or two.  As to 
daily activities, the veteran said sometimes he was unable to 
pick up his children on days that his back hurt or he had 
spasms.  On bad days, once or twice a week, he was unable to 
do things around his house due to the pain, such as taking 
out the garbage.

On examination, the veteran's lumbar spine showed no postural 
abnormalities or fixed deformities.  On range of motion, 
there were no signs of spasm or weakness.  There was no 
tenderness to the paravertebral muscle groups to palpation.  
Range of motion of the veteran's lumbar spine showed forward 
flexion from 0 to 90 degrees, with pain at 90 degrees.  
Extension was from 0 to 30 degrees, with pain at 30 degrees.  
Left and right lateral flexion was from 0 to 30.  Left and 
right lateral rotation was from 0 to 30 degrees without 
complaints of pain.  Sharp and dull sensation was intact to 
the bilateral aspects of the lower extremities, to include 
the sacral segments.  There was no atrophy of the lower 
muscle groups.  Strength in the lower extremities was 
essentially normal (5/5).  Deep tendon reflexes of the 
bilateral knees were 2/5, and there was a negative Lasegue's 
sign.  X-rays of the veteran's lumbar spine showed slight 
narrowing of L5-S1 disk space, thought to possibly represent 
a developmental variation versus mild disk disease.  A 
computerized tomography (CT) scan of the lumbar spine showed 
mild annular bulging disks at L4-L5 and L5-S1, which did not 
appear to impinge the nerve roots or thecal sac.  The left 
side of the L5 vertebra was somewhat inhomogenous, and marked 
deformity of the facets bilaterally at L4-L5 was thought to 
possibly be secondary to old trauma, but this could be 
followed up by a bone scan examination to rule out any active 
pathology.

The pertinent diagnoses were degenerative disk disease of L4-
L5 - L5-S1 and deformity facets bilaterally at L4-L5.  The VA 
examiner noted that the veteran said he was able to work 
during flare-ups but they slowed him down a little more than 
normal, although he could work.  He was able to work a 
complete day without much difficulty and had some spasms 
during the last few hours of work, but the pain did not seem 
to hamper his ability to maintain gainful employment.

VA medical records indicate the veteran was seen in the 
outpatient clinic in August 2004.  He complained of 
intermittent chronic low back pain, like stiffness in the low 
back, for the past five years.  He denied any radiation of 
the pain to his lower extremities, and denied any extremity 
weakness or urinary or bowel dysfunction.  He had felt pain 
and tingling in his hands for the past three months, and 
denied any hand weakness.  He denied neck pain, chest pain, 
and shortness of breath or other symptoms.  On examination, 
the veteran's back was nontender.  A straight leg raising 
test was negative, and the peripheral pulses were equal.  
Sensations were intact, including in the hands, and there was 
no weakness.  The clinical assessment was chronic low back 
pain, and it was noted that the July 2004 CT scan and X-rays 
showed deformity to the L4 facets, bilaterally, at L4/L5, 
secondary to old trauma.  

A September 2004 VA medical record indicates that the veteran 
rated his back pain as a 2 or 3 on a scale of 1 to 10.  On 
clinical evaluation, the examiner did not see tenderness or 
deformity of the lumbar spine.  There was mild increase of 
rigidity of the lumbar muscles.  Flexion was possible from 60 
to 70 degrees, and extension was from 20 to 30 degrees.  
There were no motor or sensory defects noted in the 
extremities.  Deep tendon reflexes were +1 in both knees and 
ankles, and straight leg raising was done to 70 to 80 
degrees.  Findings of the recent X-rays and the CT scan were 
described.  An MRI was ordered.

In an October 2004 rating decision, the RO awarded a 40 
percent disability evaluation under Diagnostic Code 5237, 
effective from May 27, 2004.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In May 2001 and February 2004, the RO provided the appellant 
with correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed August 2000 statement of the 
case (SOC) and supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the appellant's claim, and that the 
SOC and SSOCs issued by the RO clarified what evidence would 
be required to establish an increased rating.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Furthermore, the October 2004 SSOC 
contained the new duty-to-assist regulation codified at  
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above documents must be 
read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, slip op. at 
27.  

The Board further notes that in Mayfield the Court noted, 
citing Pelegrini, supra, that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a service-connection 
claim.  A VCAA notice was not provided to the appellant 
before the RO decisions regarding his claims for benefits.  
However, the original RO decision on the issue on appeal was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the appellant of law that did not yet 
exist.  Moreover, in Mayfield the Court noted that an error 
in the timing of the notice is not per se prejudicial and 
that to prove prejudice, the appellant had to claim prejudice 
with specificity.  In the present case, the Board finds that 
there was no prejudice to the appellant.  The Court in 
Mayfield noted that there could be no prejudice with an error 
in the timing of the VCAA notice if its purpose of affording 
the claimant a meaningful opportunity to participate 
effectively in the processing of his claim, was satisfied.  
In other words, the claimant should be provided VCAA notice 
and an appropriate amount of time to respond and proper 
subsequent VA process.  That is what was done in the present 
case.  The appellant was given the VCAA notice letters and 
was given an ample opportunity to respond.  The veteran has 
not claimed any prejudice as a result of the timing of the 
VCAA letters.  Therefore, to decide the appeal at this time 
would not be prejudicial error.  

In Mayfield, the Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim.  See also Pelegrini.  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  In this case the letter dated in 
February 2004 included an enclosure that specifically 
described the evidence needed to substantiate the claim and 
stated that "We have also enclosed information on the status 
of your claim and how you can help, and what the evidence 
must show."  The RO also advised the veteran to send the 
information describing the additional evidence or the 
evidence itself to the address set forth in the letter.  
Therefore, the Board finds that the letter as a whole 
complied with the fourth element.  Thus, the Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected low back disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2004).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board notes that the June 2000 rating decision granted 
service connection and the initially assigned 10 percent 
disability evaluation.  In July 2000, the RO received the 
veteran's notice of disagreement with the disability 
evaluation awarded for his service-connected back disability.  
The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the Schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability, and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5293 (2004), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5243 (2004)).  An omission was then 
corrected by reinserting two missing notes.  See 69 Fed. Reg. 
32,449 (June 10, 2004).  The latter amendment and subsequent 
correction were made effective from September 26, 2003.  

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000).  The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period before and after the 
change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated June 2000.  The August 2000 SOC 
evaluated the veteran's claim using the old regulations.  In 
October 2004, the RO issued an SSOC which evaluated the 
veteran's claim using the new regulations effective from 
September 26, 2003.  The veteran was afforded an opportunity 
to comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran in our proceeding to a decision, 
under Bernard v. Brown, supra.

The veteran's service-connected back disability is currently 
evaluated under 38 C.F.R. § 4.71a, DC 5237 (2004).  The RO 
has evaluated the veteran's service-connected lumbosacral 
strain under the diagnostic code that rates impairment 
resulting from lumbosacral strain.  See 38 C.F.R. § 4.71a, DC 
5295 (2002) prior to September 26, 2003; 38 C.F.R. § 4.71a, 
DC 5237 (2003), effective September 26, 2003.  

Traumatic arthritis is rated as degenerative arthritis on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5010 (2004).  Under the old 
regulations, limitation of motion in the lumbar spine was 
assigned a 40 percent rating when severe and a 20 percent 
rating when moderate under 38 C.F.R. § 4.71a, DC 5292 (2002), 
as effective prior to September 26, 2003.

Limitation of motion is considered in evaluating the severity 
of intervertebral disc syndrome under DC 5293.  See 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  However, as 
the medical evidence of record herein is devoid of any 
diagnosis of intervertebral disc syndrome, an increased 
rating under DC 5293 is not for consideration in the present 
case.  See 38 C.F.R. § 4.71a, DC 5293 (2002), as in effect 
prior to September 23, 2002.  See also 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002), effective from September 23, 2002 (now 
codified at DC 5293).

Prior to September 26, 2003, a 20 percent evaluation was 
assigned when lumbosacral strain was manifested by muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in the standing position.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  A 40 percent 
evaluation was assigned for lumbosacral strain when it was 
manifested by severe symptomatology that included listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of motion on forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  Id.

Under the amendment to the Rating Schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450) (June 10, 2004) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5343 (2004)).  A 100 percent evaluation 
is appropriate for unfavorable ankylosis of the entire spine; 
a 50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  These evaluations are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  (This 
clearly implies that the factors for consideration under the 
holding in DeLuca v. Brown, supra, are now contemplated in 
the rating assigned under the general rating formula.)

1.  Entitlement to rating above 20 percent from
May 23, 2000, to May 26, 2004

Upon review of the pertinent evidence of record, the Board is 
of the opinion that the objective and competent medical 
evidence preponderates against a finding that the veteran's 
service-connected lumbosacral back strain warrants a rating 
in excess of 20 percent for the period from May 23, 2000, to 
May 26, 2004.

While the veteran's low back disability has been rated under 
DC 5295, for lumbosacral strain, the clinical findings for 
the period in question do not show evidence of more than 
moderate symptomatology or moderate limitation of motion, and 
while there was evidence of muscle spasm with osteoarthritic 
changes, there was not evidence of severe symptomatology, and 
a rating in excess of 20 percent is not warranted for 
lumbosacral strain under DC 5295, for the period in question.  
A 40 percent evaluation was also warranted under the old 
version of DC 5295 if only some of the manifestations were 
present if there was also abnormal mobility on forced motion, 
however the evidence of record does not reflect disability or 
functional impairment to this extent.  38 C.F.R. § 4.71a, DC 
5295, effective prior to September 26, 2002.  

Under the criteria for limitation of motion for the veteran's 
back disability, under DC 5292, effective prior to September 
26, 2003, a 40 percent evaluation required evidence of severe 
limitation of motion, but the evidence of record does not 
show such disability.  In fact, in March 2001, the VA 
orthopedic examiner reported that the veteran was able to 
flex to 110 degrees, bend in either direction to 30 degrees, 
and twist in either direction to 65 degrees, all without 
discomfort.  

In this case, the record for the period in question appears 
to show that the veteran had what could reasonably be 
considered to be "moderate" disability of the lumbar spine, 
but not severe disability.  The May 2000 and March 2001 VA 
examination reports reflect findings of no (May 2000) and 
minimal (March 2001) paravertebral muscle spasm and mild 
(March 2001) tenderness in the lumbosacral area with normal 
gross sensation and strength, and X-rays were normal (May 
2000) and revealed no degenerative changes (March 2001).  The 
May 2000 VA examination report reflects the veteran's pain on 
motion and report of occasional upper posterior thigh 
numbness, but he denied any radiating pain or weakness.  When 
examined by VA in March 2001, the veteran reported 
intermittent radicular pain in his right posterior leg, and 
less in his left leg, but there was no back deformity, only 
mild tenderness in the lumbosacral area with some symmetrical 
lower extremity reflexes, and normal sensation and strength.  
On range-of-motion testing, pain was apparent at the limits 
of forward flexion, but the March 2001 VA examiner reported 
no clinical or objective evidence support any other 
pathological diagnosis other than muscular back pain on a 
chronic basis.  Moreover, the April 2002 VA outpatient record 
reported that the recent MRI of the veteran's back showed no 
disc herniation, nerve root impingement, or canal stenosis.

The Board has considered all other applicable diagnostic 
criteria.  However, an evaluation in excess of 20 percent is 
not shown to be appropriately assignable under any other 
diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293.  While a 40 percent rating under DC 5293 requires 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief, there is no diagnosis of 
intervertebral disc syndrome and, a 40 percent rating under 
DC 5292 requires severe limitation of motion that was not 
shown by the clinical evidence of record.

The Board fully acknowledges the veteran's argument in his 
substantive appeal, to the effect that his service-connected 
back disability causes problems with loss of lateral motion 
and intense pain which prevent forward bending, and that a 40 
percent evaluation was thus warranted under DC 5295, as in 
effect prior to September 26, 2002.  However, the evidence on 
file, discussed above, does not reflect disability or 
functional impairment to that extent.

Further, under the current schedular criteria, now in effect, 
under the general rating formula, a 40 percent evaluation is 
warranted where there is forward flexion of the thoracolumbar 
spine to 30 degrees or less, or where favorable ankylosis of 
the entire thoracolumbar spine is shown.  A 50 percent 
evaluation requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted 
where unfavorable ankylosis of the entire spine is 
demonstrated.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 
2003) (effective Sept. 26, 2003) at 51,456.  These 
evaluations are for application with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Id.  (As noted above, this clearly implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, supra, are now subsumed in the rating assigned under 
the general rating formula.)

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
Id., Note (1).  However, there is no showing that the veteran 
objectively manifested neurologic symptoms, as a consequence 
of his service-connected lumbosacral back disorder, during 
the period in question.  Nor is there medical evidence of 
record to reflect that he had forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine to warrant a 40 
percent evaluation under the regulations currently in effect, 
for the period prior to May 27, 2004.  Ankylosis, whether 
favorable or unfavorable, involves fixation of the spine.  
Id. at 51,457, Note (5).  Ankylosis has been defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992); Dorland's Illustrated Medical 
Dictionary 86 (28th ed. 1994).  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology, and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
lumbosacral back strain, for the period in question, are 
contemplated and compensated by the 20 percent rating 
currently assigned for the period in question.  There is no 
indication that pain, due to disability of the lumbar spine, 
causes functional loss greater than that contemplated by the 
20 percent evaluation now assigned for the period from May 
23, 2000, to May 26, 2004.  38 C.F.R. § 4.40, 4.45; DeLuca v. 
Brown. 

The Board does not find that the evidence is so evenly 
balanced that there should be reasonable doubt as to any 
material issue regarding the matter of a rating in excess of 
20 percent for the service-connected lumbosacral back strain 
for the period from May 23, 2000 to May 26, 2004.  The 
preponderance of the evidence is clearly against the claim.  
38 U.S.C.A. § 5107(b).

2.  Entitlement to rating above 40 percent
from May 27, 2004

For the period from May 27, 2004, the Board is of the opinion 
that the objective and competent medical evidence 
preponderates against a finding that a rating in excess of 40 
percent is warranted for the veteran's service-connected back 
disability under the pertinent criteria for limitation of 
motion effective September 26, 2003. 

The medical evidence of record for the period in question is 
devoid of any findings of unfavorable ankylosis to warrant a 
50 percent evaluation under the current rating criteria.  Nor 
is there evidence of a diagnosis of intervertebral disc 
syndrome to warrant a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).   Moreover, during this period, 
the medical evidence does not show that the veteran 
objectively manifests neurologic symptoms as a consequence of 
his service-connected lumbar spine disorder.

The recent examination findings obtained in July and August 
2004 show that the veteran does not have ankylosis of the 
thoracolumbar spine.  As noted, ankylosis, whether favorable 
or unfavorable, involves fixation of the spine.  Ankylosis 
has been defined as immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  The veteran 
has limitation of motion of his lumbar spine, but he has 
movement of the spine in the three planes of excursion 
(forward flexion, backward extension, and lateroflexion) 
tested, a fact that refutes any notion that his lumbar spine 
is ankylosed.  There is thus no schedular basis for a rating 
in excess of 40 percent for the service-connected spine 
disability.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  See DeLuca v. Brown, supra.

While the 2004 VA examination reports have shown complaints 
of pain, these complaints of pain do not warrant a rating in 
excess of 40 percent under 38 C.F.R. §§ 4.40 and 4.45, 
because the examination findings did not substantiate 
additional range-of-motion losses in the lumbosacral spine 
not already contemplated the currently assigned schedular 
evaluation, due to pain attributable to the service-connected 
disability, on use or during flare-ups, or due to weakened 
movement, excess fatigability, or incoordination not already 
contemplated in the 40 percent evaluation awarded in this 
decision.  Although the veteran reported experiencing flare 
ups, the VA orthopedic examiner noted in August 2004 that the 
veteran said he was able to work during flare-ups and able to 
complete a day without much difficulty, and it was noted that 
pain did not seem to hamper his ability to maintain gainful 
employment.


Given the medical findings, which do not reflect range-of-
motion deficits that came close to the requirements for a 
rating in excess of 40 percent under either the old or new 
criteria, and the lack of muscle atrophy in the lower 
extremities, the Board finds that a preponderance of the 
evidence is against a finding of "additional functional 
loss" due to limitation of motion in the lumbar spine caused 
by pain complaints.  Accordingly, the Board finds that a 
rating in excess of 40 percent for the appellant's lumbar 
spine disability is not warranted.  

Further, the Board has carefully reviewed the entire record 
in this case; however, the Board does not find the evidence 
to be so evenly balanced that there is reasonable doubt as to 
any material issue regarding the matter of an increased 
rating for the service-connected residuals of a low back 
injury in excess of 40 percent from May 27, 2004.  The 
preponderance of the evidence is clearly against the claim.  
See 38 U.S.C.A. § 5107(b).


ORDER

For the period from May 23, 2000, to May 26, 2004, a rating 
in excess of 20 percent for chronic lumbosacral back strain 
with degenerative disc disease at L4-5 and
L5-S1 and deformity of the facets, bilaterally, at L4-5, is 
denied.

For the period from May 27, 2004, a rating in excess of 40 
percent for chronic lumbosacral back strain with degenerative 
disc disease at L4-5 and L5-S1 and deformity of the facets, 
bilaterally, at L4-5, is denied. 




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


